Case 1:19-cr-00088-HG Document 1 Filed 07/02/19 Page 1 of 2     PageID #: 1
                                                         FILED IN THE
                                                 UNITED STATES DISTRICT COURT
                                                     DISTRICT OF HAWAII
    :!GINAL
KENJI M.PRICE ¥10523                                     JUL 02 2019
United States Attorney                            at^ ^ o'clock and 5i_min._£.M
District of Hawaii                                    SUE BEITIA, CLERK


REBECCA A. PEREMUTTER
Assistant U.S. Attorney
United States Attorney's Office
District of Hawaii
Room 6100,PJKK Federal Building
300 Ala Moana Blvd
Honolulu, Hawaii 96850
Telephone;(808)541-2850
Rebecca.Perlmutter@usdoj.gov

Attorneys for the
United States of America


                   IN THE UNITED STATES DISTRICT COURT


                         FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                CRN0.CR19 00088
           Plaintiff,
                                         INFORMATION
      V.

                                         [18U.S.C. §4]
LYNDIE KAUHI,

           Defendant.



                             INFORMATION


The U.S. Attorney charges:
Case 1:19-cr-00088-HG Document 1 Filed 07/02/19 Page 2 of 2          PageID #: 2




                           Misprison of a Felony
                              (18U.S.C. §4)

      From in or around October 2012 through in or around April 2018,

within the District of Hawaii and elsewhere, the defendant, LYNDIE

KAUHI,having knowledge ofthe actual commission of a felony cognizable

by a court ofthe United States, concealed and did not as soon as possible

make known the same to some judge or other person in civil authority under

the United States.


      All in violation of Title 18, United States Code, Section 4.

      DATED: July 2=_, 2019, at Honolulu, Hawaii.




KENIM.PRICE
United States Attorney
District ofHawaii




REBECCA A.PERLMUTTER
Assistant United States Attorney




United States v. Lyndie Kauhi
Information
Cr. No.
